Citation Nr: 0738703	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-40 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for disability due to administration of supplemental 
potassium at a VA medical facility.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for dental trauma.

6.  Entitlement to service connection for a disability 
manifested by bleeding ulcers, blood clots, and torn 
esophagus.

7.  Entitlement to service connection for loss of the left 
lung due to cancer, claimed to be a result of asbestos 
exposure.


8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to service connection for a right forearm 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

This matter was bought to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1954 to December 1956 

2.  The Board has been officially notified that the veteran 
died on March [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which might be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is hereby dismissed.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


